DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.   Applicant’s election of (B) “an enhanced adjuvant activity” for continued examination of claims 12-19, 57, 58, 60 and 62-65 in Response to Restriction Requirement, filed 03/22/2022,  
is acknowledged.

3. Previously, applicant’s election without traverse of the following species in the Response to Restriction Requirement, filed 06/26/2019, has been acknowledged as follows.
   Applicant hereby elects the following species:
   (i)  a first nucleic acid sequence encoding a Fc region of the starting antibody;
  (ii)  CD40 for the TNFR super family receptor;
 (iii)  the human FcyRIIb; and
 (iv)  the S267E mutation.

    Claims 12-19, 58 and 60-65 are under consideration as they read on the elected invention / species.

    Claims 56-57 have been withdrawn from consideration, as being drawn to a non-elected species.
  
4.  The text of those sections of Title 35 USC not included in this Action can be found in a prior Office Action. 

    This Office Action will be in response to applicant's arguments, filed 03/04/2021, 01/06/2022 and 03/22/2022

    The rejections of record can be found in the previous Office Actions, mailed 09/08/2020, 12/23/2020 and 07/19/2021.  

5.  Priority.

     Applicant’s remarks, filed 11/20/2020, that all of the currently recited mutations are supported by USSN 61/424,996 are acknowledged.

      The I332E mutation is not currently recited.

6.  Claims 12-19, 58 and 60-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention

     Applicant’s arguments / amendments, remarks, filed 03/22/2022 and 01/06/2022, have been fully considered but have not been found but have not been found convincing essentially for the reasons of record.
   
      In contrast to applicant’s arguments stating the claimed invention is drawn to modifying the antibody, via a nucleic acid sequence inhibitory Fcγ receptor encoding the Fc region to increase the binding of affinity of the Fc region, not the CDRs / variable regions.

     The applicability of the written description applies to the antibodies regardless whether the claims are drawn to antibodies as products or whether the claims are drawn to same antibodies in methods or modifications of the Fc region.

    The antibodies are essential / critical to the claimed methods of modifying the antibody. 

    While the claims here are directed to methods of using antibodies, rather than the antibodies themselves; the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

     Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.   
      In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted). 
     Similarly, here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims.      

     Applicant’s submission of Exhibits A and B.
     Note applicant has not provide these Exhibits in an Information Disclosure Statement.

     Applicant’s arguments and the examiner’s rebuttal are essentially the same of record and that addressed herein. 

     Applicant's argument that the claims are adequately described because they are directed to a method, not a composition of matter, is therefore unpersuasive.

    Also, the description of the claimed genus by reciting features common to the members of the genus, which features constitute a substantial portion of the genus, that is the function of these antibodies that is relevant to the claimed invention, not the particulars of their structure, other than the basic structural features common to the class of biomolecules known as antibodies, including reliance upon examples of known antibodies and Examples in the specification and known methods of generating and identifying antibodies of interest;  
     it is maintained that there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed antibodies to demonstrate possession. 
       The following is reiterated for clarity and consistency

    With respect to the elected species anti-CD40 antibodies,
    The instant claims are drawn to making an antibody variant with an enhanced agonistic activity as compared to a starting antibody anti-CD40 antibody,
    where the modified antibody has a higher binding affinity to the inhibitory Fcγ receptor as compared to the starting antibody and an A/I ratio of less than 1,
     including the relevant nucleic sequence encoding a Fc region of the starting antibody, mutations, inhibitory Fcγ receptor,
     which does not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  

        Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
    one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-CD40 antibodies and antigen-binding fragments / antigen-binding portion with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
    
    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule ha1ving antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982) (1449; #11).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) (1449; #4) on the effects of amino acid sequence changes on antibody-antigen interactions.
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (1449’ #5) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 
     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) (1449; #1) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

    Further, Lazar et al. (US 2004/0110226) (1449; #2) teach that the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen (see entire document, particularly paragraphs [0010], [0032]).  

     In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395), 
     D’Angelo et al. state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).
     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  

     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    In reporting Changes in complemetarity-determining regions significantly alter IgG binding to the neonatal Fc receptor (FcRN) and pharmacokinetics (MABS 2018, Vol. 10, NO. 1, 81-94, doi.org/10.1080/19420862.2017.1389355), 
     Piche-Nicholas et al. report that through analysis of a broad collection of therapeutic antibodies containing more than 50 unique IgG molecules, it was demonstrated that variable domains and in particular CDRs significantly alter binding affinity to FcRN in vitro and a panel of IgG molecules differing on by 1-5 mutations in CDRs altering  affinity to FcRN in vitro and faster in vivo clearance differing only by 1-3 mutations in human FcRn, which has far-reaching implications in the optimization of IgG therapeutics (see entire document, including Abstract, Introduction, Results, Discussion).

    With respect to anti-CD40 antibodies, including mutations, modifications, Fc regions,
     Vonderheide et al. (Clin Cancer Res 19: 1035-1043, 2013) reviews Agonistic CD40 Antibodies and Cancer Therapy and noting different mechanisms / diverse activities of different agonistic anti-CD40 antibodies as well as the role of Fc (versus antigen-binding fragments), isotype and Fc:Fc Receptor (e.g., see Mechanisms of Action of Agonistic CD40 mAB and Role of FcR Crosslinking with CD40 mAb on pages 2-4) as well as noting that is critical that one must improve our understanding of the mechanism of action of different CD40 mAb and understand which of the many mechanisms is the most appropriate for a given situation or diseases (e.g., see Future Challenges and Conclusions on pages 6-7) (see entire document, Abstract, Introduction, Mechanisms of Action of Agonistic CD40 mAb, Role of FcR Crosslinking with CD40 mAb, Clinical Development of Agonist CD40 mAb, Words of Caution and Toxicity and Future Challenges, Conclusions).

     Also, with respect to Fc glycoforms,
     Jefferis (Nature Reviews / Drug Discovery 8: 226-234, March 2009) reviews Glycosylation As A Strategy To Improve Antibody-Based Therapeutics (see entire document, including Abstract, Introduction, The Development of Antibody Therapeutics, The Basic Structure of Human IgG Antibodies, Glycoform Profiles of Serum-Derived IgG, Glycoforms of Recombinant IgG Antibodies, IgG Fc Glycoforms: Structure and Function, Production of Selected IgG Glycoforms, Conclusions and Future Directions),
     including that the presence or absence of IgG Fc oligosaccharides does not affect antigen binding but has a profound effect on the biological mechanisms that are activated by immune complexes formed, significant differences in effector-function profiles and/or efficacy, challenges of translating laboratory protocols into the manufacture of select homogeneous glycoforms, potential immunogenicity and solubility / stability (e.g., see Introduction, The Development of Antibody Therapeutics, Glycoform Profiles of Serum-Derived IgG, Conclusions and Future Directions).
     In Dahan et l. (Therapeutic Activity of Agonistic, Human Anti-CD40 Monoclonal Antibodies require Selective FcγR-Engagement Cancer Cell 13: 29(6), 820-831 2016) (1449; #2) (note that IDS indicates pages 820-821 versus 820-831),
     Dahan report of Therapeutic activity of agonist, human anti-CD40 monoclonal antibodies requires selective FcγR-engagement, including highlight the necessity of optimizing the Fc domain for this class of therapeutic antibody by using appropriate pre-clinical models that accurately reflect the unique affinities and cellular expression of human FcγR.
     The gap in knowledge regarding FcγR-requirement for the activity of human CD40 antibodies in clinical development was due to the lack of an appreciation of the species different between mice and human and the use of inappropriate pre-clinical models to evaluate interaction between human antibodies and FcγRs.
    Note that different modes of action can be observed between monoclonal antibodies although they share the same target molecule.
     Although mouse models can be very informative for evaluating monoclonal antibodies activity, transplant monoclonal antibody activity in the mouse to human therapeutic is not straightforward and therapeutic mechanisms observed for a mouse antibody can be altered while developing homologous human IgGs
    It is concluded that the superior agonistic activity of anti-CD40 human IgG2 observed in mice is not relevant to its clinical activity in humans.
    Selective enhancement of FcγRIIb-binding is by far the most efficient strategy to enhance the potency of CD40 antibody agonism.
     See entire document, including the Discussion.

    While the instant specification does disclose certain anti-CD40 antibodies, 
   the specification disclose the 1C10 anti-CD40 antibody (e.g., paragraph [0060]
αCD40:hIgG1 in paragraphs [0068], [0071]; Examples), certain mutations, IgGs, inhibitory Fcγ
receptors;
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-CD40 antibodies, the relevant mutations, IgGs, FcγRIIb inhibitory receptor broadly encompassed by the claimed invention. 

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which residues are required for the anti-CD40 antibodies, mutations, inhibitory Fcγ receptors that retain the appropriate structural and functional attributes claimed, such as enhanced agonistic activity, wherein the modified antibody has a higher binding affinity to the inhibitory Fcγ receptor as compared to the starting antibody and an A/I ratio of less than 1, as well as the functional characteristics of claims 17, 18 and 58.  

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

      Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).
     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

     The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.    
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-CD40 antibodies, mutations, IgGs, inhibitory Fcγ receptors having the functional characteristics of claims 12, 14-18, and 58 to demonstrate possession. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), 
    the following is noted.

    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

     An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

     Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-CD40 antibodies, mutations, IgGs, inhibitory Fcγ receptors having the functional characteristics of claims 12, 14-18, and 58 with comprising the “limitations” above,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification at best describes plan for making anti-CD40 antibodies, mutations, IgGs, inhibitory Fcγ receptors having the functional characteristics of claims 12, 14-18, and 58 with the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
 
    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").
    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     Therefore, there is insufficient written description for genus of anti-CD40 antibodies, mutations, IgGs, inhibitory Fcγ receptors having the functional characteristics of claims 12, 14-18, and 58  broadly encompassed by the claimed invention, other than specifying a sufficient structural (e.g., sufficient number of CDRs or heavy / light chains) to provide sufficient structure for the anti-CD40 antibodies claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112, first paragraph.

    Applicant’s arguments have not been found persuasive.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

7. Claims 12-19, 58 and 60-65 are rejected under 35 U.S.C. § 103(a) as being unpatentable over 
Chu et al. (US 2009/0136485) (1449; #7) in view of Bernett et al. (US 2008/0199471) (1449; #3) Moore et al. (mAbs, 2:2, 181-189, 2010; DOI:10,4161/mabs.2.2.1158), Nihherjahn et al. (Fcγ Receptors: Old Friends, New Family Members; Immunity 24:19-28, January 2006)
and Ravetch et al. (US 2008/90286819) (1449; #4) for the reasons of record / herein.

    Applicant’s arguments, filed 01/06/2022 and amendment, filed 03/22/2022, have been fully considered but have not been found convincing essentially for the reasons of record / herein.
         While applicant’s amended claims to methods of modifying an antibody via specific steps, 
    generating the modified antibody; 
    testing the mutant Fc region for binding affinity to the inhibitory Fcγ receptor; 
    selecting the modified antibody that has a higher binding affinity to the inhibitory Fcγ generating the modified 
         antibody; 
    testing the mutant Fc region for binding affinity to the inhibitory Fcγ receptor; 
    selecting the modified antibody that has a higher binding affinity to the inhibitory Fcγ receptor as compared to the   
    starting antibody; 127146585.1 Application No.: 15/425,090 13 Docket No.: 070413.00153 / RU 999 
   assaying the modified antibody on mammalian cells or in a mammalian animal for the following activities: a T-  
      cell stimulation activity, an adjuvant activity, an apoptosis-inducing activity, and an activity to activate tumor 
      specific T cell responses, and 
   comparing the activities of the modified antibody to those of the starting antibody to confirm that the modified 
      antibody exhibits an enhanced T-cell stimulation activity, an enhanced adjuvant activity, an enhanced apoptosis-
     inducing activity, and an enhanced activity to activate tumor specific T cell responses. receptor as compared to 
          the starting antibody; 127146585.1 Application No.: 15/425,090 13 Docket No.: 070413.00153 / RU 999 
     assaying the modified antibody on mammalian cells or in a mammalian animal for the following activities: a T
          cell stimulation activity, an adjuvant activity, an apoptosis-inducing activity, and an activity to activate tumor       
          specific T cell responses, and 
    comparing the activities of the modified antibody to those of the starting antibody to confirm that the modified   
         antibody exhibits an enhanced T-cell stimulation activity, an enhanced adjuvant activity, an enhanced 
        apoptosis-inducing activity, and an enhanced activity to activate tumor specific T cell responses;
        and 
        acknowledges that the prior art, including recent cited Ravetch rference teaches engineering anti-CD40 variants having Fc mutations and higher binding 
            affinities to FcγRIIB, as well as making such antibody variants, including describing various Fcγ receptors 
            and evaluating the A/I ratio;
      applicant argues that the references alone or in combination do not teach or suggest the above-mentioned steps combination.   


     It is maintained that it would have been obvious to the ordinary artisan that teachings of the prior art as a whole that each of the current selected steps are implicitly or explicitly taught by the prior art ,
     In that it is proper to take into account not only specific teachings of the references of but also the inferences which one skill in the art would expect to be drawn there from the teaches 

     Note that each of the steps of modifying an antibody, providing know methods of recombinant technology providing an agonistic antibody, modifying nucleic acids to provide higher binding affinity to an inhibitory Fcγ receptor, including comparisons and testing of modified mutant constructs for agonistic activities, including adjuvant activities, including determining A/I ratios of the modified antibodies

    See MPEP 2144.01 

      Here, the prior art teaches provide advantageous strategies and desirable elements and properties for enhancing effectors function of therapeutic antibodies, including the recombinant technology of modifying agonistic antibodies via mutant Fc regions with higher binding affinity to an inhibitory Fcγ receptor, generating, testing (including determining A/I ratios) and selecting modified antibodies having enhanced stimulating / adjuvant properties. 

     In contrast to applicant’s arguments concerning impermissible hindsight reasoning,
     any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper. 
In re McLaughlin, 443 F.2d 1392, 1395, (CCPA 1971). 

    Here, applicant has not sufficiently explained what knowledge needed to be gleaned by the specification that is not found in either of the references in order to arrive at the claimed method. 

     The following is reiterated for convenience and clarity. 

    With respect to applicant’s arguments about the independent / dependent claims directed to a method for making an antibody variant having an enhanced agonistic activity as compared to a starting antibody, involving introducing mutations in the Fc region of the antibody so that the result modified antibody has a higher affinity to an inhibitory Fcγ receptor / FcγRIIb receptor as compared to the starting antibody and an A/I ratio of less than 1,
     the following is noted. 

     Newly added Ravetch et al. (US 2008/0286819) provides advantageous strategy for enhancing effector function of therapeutic antibodies by providing reagents, methods and systems for determining a binding affinity of the antibody or variant thereof, including human IgG1, IgG2, IgG3 or IgG4 Fc regions,  a Fc activating receptor, determining a binding affinity of the antibody or variant thereof to a Fc inhibitory receptor and calculating the ratio of said activating binding affinity to said inhibitory binding affinity, including Fc inhibitory receptor is FcγRIIb (e.g., see Abstract, paragraphs [0004], [0010], [0012]-[0019], [0022], [0026], [0033], [0036], [0037], [0068]-[0082], [0091], [0092], [0101], [0103], [0112]) and calculating the A/I ratio to predict in vivo activity of an antibody, that would improve over prior art efforts to regulate antibody mediated immune responses (e.g., paragraphs [0019]) (e.g., see Abstract, Summary of the Invention, Description of the Invention, including paragraphs [0012], [0019]), [0020], [0021], [0024], [0025], [0038], [0067], [0070] and illustrated in paragraphs [0034], [0036], [0101], [0102]), 
     determining the A/I ratio of a plurality of antibodies or variants there and selecting those antibody or variant thereof with a A/I ratio of less than 1 (e.g., see [0020] and Claim 3),
     including modified antibodies having greater A/I ration as compared to unmodified antibody and modified antibody having a lower A.I ration as compared to the unmodified antibody 
(e.g., see paragraph [0025]),
       wherein the A/I ratio can be readily determined by any number of assays widely known in the art, (e.g., see Abstract, paragraphs [0004], [0010], [0012]-[0019], [0022], [0026], [0033], [0036], [0037], [0068]-[0082], [0091], [0092], [0101], [0103], [0112])
     (see entire document, Abstract, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Invention, Description of the Invention, Definitions, Generation of Modified Antibodies, Assays, 67-83, Therapeutic Formulations, Examples, Claims).

      The following isreite4rated for clarity and convenience.

     Applicant’s arguments in conjunction with the Ravetch Declaration under CFR 1.132, Dahan, Knorr, Li/Ravetch and Smyth/Kershaw have been fully considered but have not have been found convincing essentially for the reasons of record / herein.

    With respect to applicant’s arguments about the independent / dependent claims directed to a method for making an antibody variant having an enhanced agonistic activity as compared to a starting antibody, involving introducing mutations in the Fc region of the antibody so that the result modified antibody has a higher affinity to an inhibitory Fcγ receptor / FcγRIIb receptor as compared to the starting antibody and an A/I ratio of less than 1,
     the following is noted. 

     Newly added Ravetch et al. (US 2008/0286819) provides advantageous strategy for enhancing effector function of therapeutic antibodies by providing reagents, methods and systems for determining a binding affinity of the antibody or variant thereof, including human IgG1, IgG2, IgG3 or IgG4 Fc regions,  a Fc activating receptor, determining a binding affinity of the antibody or variant thereof to a Fc inhibitory receptor and calculating the ratio of said activating binding affinity to said inhibitory binding affinity, including Fc inhibitory receptor is FcγRIIb (e.g., see Abstract, paragraphs [0004], [0010], [0012]-[0019], [0022], [0026], [0033], [0036], [0037], [0068]-[0082], [0091], [0092], [0101], [0103], [0112]) and calculating the A/I ratio to predict in vivo activity of an antibody, that would improve over prior art efforts to regulate antibody mediated immune responses (e.g., paragraphs [0019]) (e.g., see Abstract, Summary of the Invention, Description of the Invention, including paragraphs [0012], [0019]), [0020], [0021], [0024], [0025], [0038], [0067], [0070] and illustrated in paragraphs [0034], [0036], [0101], [0102]), 
     determining the A/I ratio of a plurality of antibodies or variants there and selecting those antibody or variant thereof with a A/I ratio of less than 1 (e.g., see [0020] and Claim 3),
     including modified antibodies having greater A/I ration as compared to unmodified antibody and modified antibody having a lower A.I ration as compared to the unmodified antibody 
(e.g., see paragraph [0025]),
       wherein the A/I ratio can be readily determined by any number of assays widely known in the art, (e.g., see Abstract, paragraphs [0004], [0010], [0012]-[0019], [0022], [0026], [0033], [0036], [0037], [0068]-[0082], [0091], [0092], [0101], [0103], [0112])
     (see entire document, Abstract, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Invention, Description of the Invention, Definitions, Generation of Modified Antibodies, Assays, 67-83, Therapeutic Formulations, Examples, Claims).

     In turn co-inventor prior art Ravetch et al. (US 2008/0286819) together with the prior art as a whole supports the obviousness of providing mutations, including S267E in the Fc region of an antibody, including an agonistic anti-CD40 antibody such that the resulting modified antibody has a higher binding affinity to an inhibitory FcγRIIb as compared to the starting antibody and an A/I ratio of less than 1. 
      
      The following of record is reiterated for clarity and convenience.

     Applicant’s arguments, filed 11/20/2020, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

      Applicant argued the following.

      As disclosed in the Specification, the present invention was based on, at least in part, the unexpected discovery that antibodies engineered to have increased FcyRIIb binding affinity exhibit increased immunostimulatory activity and can be used as adjuvants and

     The Office Action misquoted this reference as “Nihheijahn.” anti-tumor agents. Indeed, data provided in the specification surprisingly demonstrates that an agonistic antibody against a TNFR superfamily receptor (such as CD40 or DR5), engineered for increased FcyRIIb binding affinity, results in enhanced agonistic activities (including but not limited to, enhanced adjuvant activities, enhanced immune stimulatory and apoptosis-inducing activities, and enhanced activities to activate tumor specific T cell responses). In other words, the agonistic activities and the FcyRIIb binding affinity of the antibodies are positively correlated. That is, the agonistic activities are enhanced by increasing the FcyRIIb binding affinity of the antibodies. Accordingly, the present invention is advantageous, inter alia, for identifying and developing agents (e.g., antibodies) with desired agonistic activities which may be used as a treatment method for diseases in which enhanced TNFR responsiveness is desirable. See paragraph [0034],

     To that end, none of the cited references teaches or suggests such a positive correlation between (a) increasing affinity to an inhibitory Fcy receptor and (b) enhancing T cell responsiveness/activation activity. To the contrary, as reviewed in the Nimmerjahn reference, the FcyRIIb receptor had been viewed as an inhibitor of immunological stimulation and was required to maintain peripheral tolerance. For example, mice made deficient in this receptor developed spontaneous autoimmune diseases, such as a lupus-like disease, resulting from their inability to maintain tolerance to self-antigens. See paragraph [0034] of the parent PCT application.

      Although the Moore reference describes anti-CD40 antibody variants having enhanced complement-dependent cytotoxicity (CDC), this CDC activity is different from the T cell responsiveness and activation activity mentioned above. Moore, like the other cited references, does not teach a positive correlation between increased affinity to an inhibitory Fcγ receptor and enhanced T cell responsiveness and activation activity of anti-CD40 antibody.

     The above-discussed findings of this invention were published in the August 19, 2011 issue of Science, one of the most prestigious journals in the relevant art. The fact that these findings were published in this prestigious journal evidences the breakthrough and surprising nature of the discovery and the non-obviousness of the claimed invention. Indeed, due to this breakthrough, the Science journal published in the same issue a perspective article by Mark J. Smyth and Michael H. Kershaw. Copies of both articles are enclosed in Exhibits A and B. As praised by Smyth and Kershaw, the work by the inventors “is surprising because FcyRIIb is considered an inhibitory receptor that suppresses immunity,” emphasis added. This praising by others clearly evidences the technical breakthrough and surprising nature of the method of claim 12, and therefor rebuts the obviousness rejection.

     Accordingly, Applicant submits that claim 12 is patentable over Chu, Bernett, Moore and Nimmeijahn. By virtue of depending from claim 12, the other pending claims are also patentable. Thus, it is requested that the rejections be withdrawn.

     The strongest rationale for combining reference is a recognition, expressly or implicitly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent that some advantage or expected beneficial result would have been produced by their combination In re Sernaker 17 USPQ 1, 5-6 (Fed. Cir. 1983).  See MPEP 2144. 

     One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 
    
      With respect to applicant’s arguments asserting / concluding lack of motivation, expectation of success and unexpected results with respect to the mechanism of action of agonistic antibodies as well as the lack of in vivo studies or unexpected results in the prior art references, 
    It is maintained that obviousness does not require absolute predictability, however, at least some degree of predictability is required.



    Applicant’s assertions based upon the data in the specification of the unexpected discovery that antibodies engineered to have increase FcγRIIb binding affinity exhibit increase immunostimulatory activity / enhanced agonistic activities can be used as adjuvants and anti-tumor agents such that the agonistic activities and the FcγRIIb binding affinity of the antibodies are positively correlated, where the instant claims are advantageous for identifying and developing agents / antibodies in arguing that none of the cited references teaches  positive correlation between increased affinity to an inhibitory Fc receptor and enhancing T cell responsiveness / activation activity have been acknowledged.

     Applicant’s reliance upon Exhibit A (Li et al. Science 333: 1030-1034, 2011) (not provided on an IDS) and Exhibit B (Smyth et al., Science 333: 944-945, 2011) has been acknowledged.
      Note that Exhibits A and B are focused on an antibody that binds CD40 and Fc portion of the antibody that must bind to an FcγRIIB receptor to boost immunity driven mostly by T cells and acknowledged that that the FcγRIIB pathways is required for agonistic CD40 activities.

     With respect to applicant’s assertions based upon Examples 2-6 and Figures 7-8 of the instant application,
      the effects of fucosylation the CD40 pathway would naturally flow from the teachings of the prior art on modifying glycosylation of antibodies to increase therapeutic properties and increasing half-life of therapeutic antibodies.  

    Note that the claims are drawn to methods of making antibodies with enhanced agonistic antibodies with high affinity to FcγRIIB, including the applicability of mutations.
    
      While the rejection is based upon obviousness rather than anticipation due to amending the claims, the goals and advantages of the claimed methods are essentially the same as taught by the prior art.
      For example, see Chu and Burnett of record.

       Bernett et al. teach modifications of enhancing / determining binding affinity, including optimization for FcR, including FcRγIIb (e.g., see paragraphs [0007], [0008], [0014], [0022], [0027], [0061]-, [0065], [0114]-[0144], [0160]-[0165], [0170], [0197], [0207], [09212], [0217], [0231]), including functionality and/or properties in aglycosylated forms, including enhanced anti-CD40 antibodies (e.g., see paragraph [0277]-[0278]), conferring superior / improved activity (see paragraphs [0211], [0222]), including CD40 agonists (e.g., see paragraphs [0055], [0121]),
      including teaching CD40 agonists that trigger immune response against many tumor-associated antigens, including activate antigen-presenting cells, including B cells and dendritic, the crucial important role of CD154:CD40 interactions for controlling immunity and inflammation , and various disease and disorders (e.g., see Antibodies as Therapeutic to Treat B-Cell Disorders and Solid Tumors in paragraphs [0053]-[0060], [0121]),
     including In Vitro Experimentation and In Vivo Experimentation, including screening, including affinity for Fc ligands, binding cells, activation and activity effector (see paragraphs [0200]-[0234]) and
      including investigating engineered anti-CD40 antibodies as clinical candidate for anti-cancer therapeutic (see Examples on pages 41-42). 

     In teaching Methods and Compositions for Inhibiting CD32B Expressing Cells,
     Chu et al. teach antibody constructs, including anti-CD40 antibodies (e.g., see paragraphs [0040], [0106], Claims 12, 19), including mouse and human antibodies and recombinant constructs thereof (e.g., see paragraphs [0005]-[0008], [0135], [0136], [0295], [0302], [0317]-[0326]), including CD40 agonist (e.g., see paragraph [0055]), immunostimulatory antibodies (e.g., see paragraph [0055], [0121], [0253], [0266], Claims 21) 
     including recombinant constructs comprising IgG1 (e.g., see paragraphs [0023], [0030]-[0074], [0079]. [0083], [0093], [0099], [0104], [0106], [0115], [0119], [0122], [0129]-[0132], [0148]-[0151], [0167], [0177], [0182[, Examples on pages 40-47).
     and binding to and enhanced binding to FcγRIIb (paragraphs [0018], [0033], [0045], [0050]-[0074], [0079], [0149]-[0157], [0245]-[0247], [0250] and Examples on pages 40-47), 
    including addressing the role of the low-affinity inhibitor receptor FcγRIIb, including signals occurring phosphorylation, calcium mobilization, SHIP phosphorylation, Ras-MAPK proliferation by using antibodies, including anti-CD40 antibodies, to inhibit cells expressing FcγRIIb, including Fc variant and modifications thereof (e.g., see paragraphs [0012], [0016], [0028]-[0079], [0101]-[0110], [0139], [0145]-[0304]),
    including recombinant techniques (e.g., see paragraphs [0019], [0127], [0139], Production of Immunoglobulins in paragraphs [0208]-[0216]),
    including variants via gene synthesis (VH, VL, Fc) with enhanced / markedly higher affinity / co-engagement for FcγRIIb with various substitutions / mutations by comparing to controls by various assays (e.g., affinity via surface plasmon resonance, B cell proliferation, calcium mobilization, activate FcγRIIb-mediated SHIP phosphorlyation in B cells, annexin staining, 
     including S267E, and variants (e.g., see paragraphs [0012], [0031], [0038], [0041], [0044]-[0074], [0147], [0303]-[0308]),
     including the use of such antibodies for Clinical Use to treat various diseases, including cancer, autoimmune diseases, inflammatory disorders, including the application of Fc variants (e.g., see paragraphs [0235]-[0253]).

     Applicant’s arguments, including reliance upon the specification, including Examples 1-5 in efforts to assert surprisingly demonstration of agonistic antibodies that bind CD40 engineered for increased FcγRIIB binding affinity resulting in enhanced agonist activities, including enhanced adjuvant activities, enhance immune stimulatory activities and enhance activities to activate tumor specific T cell responses are essentially the same or nearly the same as taught by the prior art.

     That agonistic activities and the FcγRIIb binding affinity of the anti-CD40 antibodies are positively correlated are the same KSR rationales taught by the prior art in the applicability of recombinant technology to make or generate anti-CD40 antibody constructs that comprise a S267E mutation in a human IgG1 Fc region that causes a higher binding affinity to FcγRIIb than the anti-CD40 antibody without the S267E mutation to enhance such anti-CD40 antibodies with greater therapeutic effects, including evaluating, screening and testing binding and agonistic properties of anti-CD40 antibodies, including the analysis via the FcγRIIB (A/I ratio) which can predict the in vivo activity of an IgG antibody to FcγR) that were known and taught in the prior art in the prior art

     While applicant’s characterizes Nimmerjan in terms that FcγRIIB has been viewed as an inhibitor of immunological stimulation was required to maintain tolerance to self-antigens,
      applicant is arguing the reference individually rather than the prior art as a whole, including the teachings of Chu and 
     and that Nimmerjan clearly teaches factors that influence inhibitory / activating receptor pairs and the ability to manipulate their outcomes, including that FcR expression is a cell type-specific, for example while upregulating FcγRIIB expression on myeloid cells, downregulates FcγRIIB expression on activated B cells (see entire document, including ), including Introduction , the Inhibitory Fcγ Receptor IIB, FcγRIIB as a Regulator of B Cell Activation, FcγRIIB on Dendritic Cells, FcγRIIB Controls Innate Immune Effector Cell Activation, The Activating Fcγ Receptors, FcγRIV: A Family Member with Distinct Activity, Another Layer of Complexity: Isotype-Specific Negative Regulation by FcγRIIB and the Influence of Cytokines, including the evaluating the FcγRIIB (A/I ratio) which can predict the in vivo activity of an IgG antibody to FcγR, Conclusions)

     With respect to applicant’s arguments that Moore is limited to anti-CD40 antibodies variant  having enhanced CDC activity, which differs from the T cell responsiveness,
      it is maintained the teachings of the prior art as a whole are not so limited.

     The applicability of agonistic anti-CD40 antibodies to stimulate and enhanced immunity as well as their applicability as adjuvants was well know and practiced at the time the invention was made. 

     Modifications of enhancing / determining binding affinity, including optimization for FcR, including FcRγIIb and enhanced agonistic anti-CD40 antibodies conferring superior / improved activity were well known and practiced at the time the invention was made, including the teachings of the prior art.

     Again, see newly added Ravetch et al. (US 2008/0286819d 

     Also, in contrast to applicant’s assertions, including the focus on the Example of Chu and not the prior art as a whoel; 
     A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.
     Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.   
     A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. 
     See MPEP 2123.

     Here, again with respect to claim 63 drawn to APCs, dendritic cells or macrophages (where both dendritic cells and macrophages are APCs) and applicant’s arguments in conjunction with the 132 Declaration, Knorr and ,,
     both Chu and Bernett teach the relevance of APCs, dendritic cells and macrophages in 
     2009 teach the relevance of dendritic cells and macrophages Fc interactions and functions, as well as assaying and screening methods (e.g., Chu: see paragraphs [0005], [0018], [0048], [0051], [0085], [0089], [0121], [0156], [0203], [0221], [0284], [0285], [0293], [0294], [0297], [0332]; claims 6, 18) (e.g., Bernett: see paragraphs [0012], [0052], [0055], [0056], [0058], [0076], [0171], [0182], [0204], [0265], [0266]). 

      Also, note that Chu teach other antigen presenting cells, including dendritic cells  and the expression of FcRγIIb on these cell types, particularly dendritic cells and can inhibit activation of these cell types and subsequent presentation to and activation of T cells (e.g., see paragraph [0294]).

      Note that Bernett teach that signaling of CD40:CD40L and the activation of T cells (e.g., see paragraphs [0007], [0012], [0044], [0052]-[0060], [0076]), including the expression of CD40 on dendritic cells (e.g., see paragraphs [0055], [0076]).

     Applicant’s reliance upon non-patent literature / Exhibits is acknowledged

     The report of the toxicity of an Fc-engineered anti-CD40 antibody is abrogated by intratumoral injection and results in durable antitumor immunity, including in Knorr are acknowledged.

    The report that FcγRIIb pathway is required for agonist CD40 activity and the adjuvant effects of agonistic CD40 antibodies via activation of CTLs through CD40-mediated stimulation of APCs result in a more potent anti-tumor effect antagonistic by Li / Ravetch is acknowledged.

    The report of The Adjuvant Effects of Antibodies based upon Li and Ravetch 2011 by Smyth / Kershaw showing that the nature of the invariable domain Fc portion of the CD40 antibody is crucial to its adjuvant effector function, including that the Fc portion of the antibody must bind to FcγRIIB region, which has implications for designing a range of diseases is acknowledged. 

     Dahan report of Therapeutic activity of agonist, human anti-CD40 monoclonal antibodies requires selective FcγR-engagement, including highlight the necessity of optimizing the Fc domain for this class of therapeutic antibody by using appropriate pre-clinical models that accurately reflect the unique affinities and cellular expression of human FcγR.
     The gap in knowledge regarding FcγR-requirement for the activity of human CD40 antibodies in clinical development was due to the lack of an appreciation of the species differences between mice and human and the use of inappropriate pre-clinical models to evaluate interaction between human antibodies and FcγRs.
     Note that different modes of action can be observed between monoclonal antibodies although they share the same target molecule
     Although mouse models can be very informative for evaluating monoclonal antibodies activity, transplant monoclonal antibody activity in the mouse to human therapeutic is not straightforward and therapeutic mechanisms observed for a mouse antibody can be altered while developing homologous human IgGs
     It is concluded that the superior agonistic activity of anti-CD40 human IgG2 observed in mice is not relevant to its clinical activity in humans.
     Selective enhancement of FcγRIIb-binding is by far the most efficient strategy to enhance the potency of CD40 antibody agonism.
     See entire document, including the Discussion.

     It is noted that these references point out the importance of differences between antibodies to particular TNFR superfamily receptors, Fc region, IgGs, human and mice antibodies, mutations as well as antibodies themselves. 
    These references would indicate that asserted unexpected results based upon mouse models are suspect.

     For the current claims and the elected species and 
     giving the claims the broadest reasonable interpretation, 
     claims are to be given their broadest reasonable interpretation consistent with the description of the invention in the specification,     
     the claims read on methods of making an antibody variant …, providing a first nucleic acids…, modifying the first nucleic acids…, generating a modified antibody.., wherein the modified antibody has a higher binding affinity to the inhibitory Fcγ receptor as compared to the staring antibody and an A/I ration of less than 1, determining the agonistic .. and comparing. 

      Other than the teachings of newly added. Ravetch et al. (US 2008/0286819) teaching A/I Ratios of less than 1 in making antibodies,  
     the claims do not specify any levels in the methods of making enhanced agonistic activity, than higher binding affinity, , decrease A/I ratio, enhanced inhibition binding affinity, enhanced adjuvant activity, etc.,  thus the claims read on any measurable amounts of enhanced, higher, activities as claimed.
     
    The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.  
     See MPEP 2144.

     Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 (IV)

     Also, in contrast to applicant’s assertions; 
     A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.
     Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.   
     A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use. 
     See MPEP 2123.

      The following of record is reiterated for clarity and convenience.

     In teaching Methods and Compositions for Inhibiting CD32B Expressing Cells,
     Chu et al. teach antibody constructs, including anti-CD40 antibodies (e.g., see paragraphs [0040], [0106], Claims 12, 19), including mouse and human antibodies and recombinant constructs thereof (e.g., see paragraphs [0005]-[0008], [0135], [0136], [0295], [0302], [0317]-[0326]), including CD40 agonist (e.g., see paragraph [0055]), immunostimulatory antibodies (e.g., see paragraph [0055], [0121], [0253], [0266], Claims 21) 
     including recombinant constructs comprising IgG1 (e.g., see paragraphs [0023], [0030]-[0074], [0079]. [0083], [0093], [0099], [0104], [0106], [0115], [0119], [0122], [0129]-[0132], [0148]-[0151], [0167], [0177], [0182[, Examples on pages 40-47) 
     and binding to and enhanced binding to FcγRIIb (paragraphs [0018], [0033], [0045], [0050]-[0074], [0079], [0149]-[0157], [0245]-[0247], [0250] and Examples on pages 40-47), 
    including addressing the role of the low-affinity inhibitor receptor FcγRIIb, including signals occurring phosphorylation, calcium mobilization, SHIP phosphorylation, Ras-MAPK proliferation by using antibodies, including anti-CD40 antibodies, to inhibit cells expressing FcγRIIb, including Fc variant and modifications thereof (e.g., see paragraphs [0012], [0016], [0028]-[0079], [0101]-[0110], [0139], [0145]-[0304]),
    including recombinant techniques (e.g., see paragraphs [0019], [0127], [0139], Production of Immunoglobulins in paragraphs [0208]-[0216]),
    including variants via gene synthesis (VH, VL, Fc) with enhanced / markedly higher affinity / co-engagement for FcγRIIb with various substitutions / mutations by comparing to controls by various assays (e.g., affinity via surface plasmon resonance, B cell proliferation, calcium mobilization, activate FcγRIIb-mediated SHIP phosphorlyation in B cells, annexin staining, 
     including S267E, and variants (e.g., see paragraphs [0012], [0031], [0038], [0041], [0044]-[0074], [0147], [0303]-[0308]),
     including the use of such antibodies for Clinical Use to treat various diseases, including cancer, autoimmune diseases, inflammatory disorders, including the application of Fc variants (e.g., see paragraphs [0235]-[0253])

     (see entire document, including Technical Field, Background, Summary of Exemplary Embodiments, Brief Description of the Drawings, Detailed Description of Exemplary Embodiments, Examples, Claims).

      In addition to the teachings of record, 
      Chu et al. teaching greater / improved affinity better than a parent Fc polypeptide,
including optimizing FcRγIIb (see paragraphs [0150], [0227], [0238] [0303], [0311], [0316]-[0331]),
      including agonistic antibodies, including anti-CD40 antibodies high affinity (S267E/L328F) engagement of FcγRIIb (see paragraph [0335]),
     including testing affinity of immunoglobulin binding to FcγRIIb (e.g., see paragraphs [0005]-[0008], [0016], [0018], [0029]-[0043], [0050], [0059], [0075], [0079], [0107], [0122]-[0123], [0139]-[0169], [0172], [0190], [0196], [0215], [0022], [0219], [0214], [0233], [0245]-[0255], [0296]-[0341], [0199], [0202]),
      including screening the functional and biophysical properties of immunoglobulins, including Fc variants / ligands as well as function (e.g., see paragraphs [0219]-[0238], [0296]-[0341]).
      including Fc variants that provide enhance binding to the inhibitory receptor FcγRIIb-agonists and minimizing side effects during therapeutic use (e.g., see paragraphs [0245]) and
      including targeting FcγRIIb and antibodies having specificity for CD40, resulting in positive regular of B cell activation via engagement at the T cell interface, where the anti-CD40 antibodies as agonists (e.g., see paragraph [0335]).

    Regarding the “wherein” clauses recited in claim 115-18, 56 and 58, these “wherein” clauses do not recite any additional active method steps, but simply state characterizations or conclusions of the results of those steps. 
     Therefore, the “wherein” clauses are not considered to further limit the method defined by the claims

     See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). 

      The burden is on the applicant to establish a patentable distinction between the claimed and referenced recombinant methods of making anti-CD40 antibody constructs that comprise a S267E mutation in a human IgG1 Fc region that causes a higher binding affinity to FcγRIIb than the anti-CD40 antibody without the S267E mutation.

     Given the S267E mutation in human IgG1 Fc region that causes a higher binding affinity to FcγRIIb than the anti-CD40 antibody without the S267E mutation, the claimed functional limitations would be inherent. 

     Products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

     Chu et al. differs from the claimed methods by not explicitly exemplifying the claimed methods and the newly added determining and comparing limitations recited in claims 12 and 60.
     Bernett et al. has been added to provide additional teaching to support for the ordinary artisan make / generate anti-CD40 antibody constructs that comprise a S267E mutation in a human IgG1 Fc region that causes a higher binding affinity to FcγRIIb than the anti-CD40 antibody without the S267E mutation via recombinant means at the time the invention was made.

     Bernett et al. teach antibody constructs, including anti-CD40 antibodies (e.g., see paragraphs [0002], [0014], [0021], [0027], [0031]-[0041], [0054]-[0073], [0118]-[0123], [0157], [0225]-[0280], Examples on pages 40-42, Claims), including mouse and human antibodies and recombinant constructs thereof (e.g., see paragraphs [0065], [0108], [0109], [0120], [0165], [0171], [0179]-[0189], [0214]), 
    including constructs comprising IgG1 (e.g., see paragraphs [0033], [0034], [0039]-[0041], [0070], [0081], [0088], [0093], [0098]-[0110], [0133], [0145], [0150], Examples on pages 40-47), including binding to and enhanced binding to FcγRIIb (e.g., see paragraphs [0021], [0031], [0079], [0160], [0164], [0165], [0169], [0212], [0231], [0253], [0259], Examples on pages 41-42), and variants [0003], [0024], [0083], [0085], [00991-[0105], [0115], [0119], [0125]-[0212], [0231]),
     including recombinant technology and associated nucleic acids (e.g., see paragraph [0024], [0073], [0182] [0189]-[0204], [0245]. [0265]
   including immunostimulatory agents (e.g., see paragraphs [0245], [0272], [0285], [0335])
   including modifications to enhance affinity for inhibitory FcγRIIb in order to enhance therapeutic properties, including enhanced effector function and greater anti-cancer therapy 
(e.g., see paragraph [0021], [00321], [0079], [0160], [0160], [0164], [0165], [0212], [0218], [0231], [0253], [0256], [0257], [0259]),
    including the applicability  of Fc therapeutics in Clinical Use to treat various diseases, including cancer, autoimmune diseases, inflammatory disorders, including the application of Fc variants (e.g., see paragraphs [0219]-[0234])
     (see entire document, including Technical Field, Background, Summary of Exemplary Embodiments, Brief Description of the Drawings, Detailed Description of Exemplary Embodiments, Examples, Claims).

       In addition to the teachings of record, 
       Bernett et al. teach modifications of enhancing / determining binding affinity, including optimization for FcR, including FcRγIIb (e.g., see paragraphs [0007], [0008], [0014], [0022], [0027], [0061]-, [0065], [0114]-[0144], [0160]-[0165], [0170], [0197], [0207], [09212], [0217], [0231]), including functionality and/or properties in aglycosylated forms, including enhanced anti-CD40 antibodies (e.g., see paragraph [0277]-[0278]), conferring superior / improved activity (see paragraphs [0211], [0222]), including CD40 agonists (e.g., see paragraphs [0055], [0121]),
      Including teaching CD40 agonists that trigger immune response against many tumor-associated antigens, including activate antigen-presenting cells, including B cells and dendritic, the crucial important role of CD154:CD40 interactions for controlling immunity and inflammation , and various disease and disorders (e.g., see Antibodies as Therapeutic to Treat B-Cell Disorders and Solid Tumors in paragraphs [0053]-[0060], [0121]),
     including In Vitro Experimentation and In Vivo Experimentation, including screening, including affinity for Fc ligands, binding cells, activation and activity effector (see paragraphs [0200]-[0234]) and
      including investigating engineered anti-CD40 antibodies as clinical candidate for anti-cancer therapeutic (see Examples on pages 41-42). 

    Previously cited Moore et al. teach Engineered Fc variant antibodies with enhanced ability to recruit complement and mediated effector functions, including FcγR binding profiles and effector recruitment, including terms of potency and efficacy, including Anti-CD40 antibodies and FcγRIIb:FcγRIIIa ratios with respect to affinity (see entire document, including Abstract, Introduction, Results, Discussion)

   Nihherjahn et al. teach Fcγ Receptors: Old Friends and New Family Members (Immunity 24:19-28, January 2006) (see entire document), including Introduction , the Inhibitory Fcγ Receptor IIB, FcγRIIB as a Regulator of B Cell Activation, FcγRIIB on Dendritic Cells, FcγRIIB Controls Innate Immune Effector Cell Activation, The Activating Fcγ Receptors, FcγRIV: A Family Member with Distinct Activity, Another Layer of Complexity: Isotype-Specific Negative Regulation by FcγRIIB and the Influence of Cytokines, including the evaluating the FcγRIIB (A/I ratio) which can predict the in vivo activity of an IgG antibody to FcγR, Conclusions


    Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
    that all the claimed elements (e.g., recombinant technology to make or generate anti-CD40 antibody constructs that comprise a S267E mutation in a human IgG1 Fc region that causes a higher binding affinity to FcγRIIb than the anti-CD40 antibody without the S267E mutation to enhance such anti-CD40 antibodies with greater therapeutic effects, including evaluating, screening and testing binding and agonistic properties of anti-CD40 antibodies, including the analysis via the FcγRIIB (A/I ratio) which can predict the in vivo activity of an IgG antibody to FcγR) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of methods of making anti-CD40 antibody constructs that comprise a S267E mutation in a human IgG1 Fc region that causes a higher binding affinity to FcγRIIb than the anti-CD40 antibody without the S267E mutation to generate anti-CD40 antibodies with greater therapeutic capabilities, including the reliance of the FcγRIIB (A/I ratio), including wherein the modified antibody has a higher binding affinity to the inhibitory Fcγ receptor as compared to the starting antibody and an A/I ratio of less than 1 which can predict the in vivo activity of an IgG antibody to FcγR including the treatment of cancer with a reasonable expectation of success. 

     Given the teachings of the prior art, one of ordinary skill in the art at the time the invention was made would have been motivated to provide the S267E mutation in a human IgG1 Fc region to cause a higher binding affinity to FcγRIIb than the anti-CD40 antibody without the S267E mutation, including the reliance of the FcγRIIB (A/I ratio), including wherein the modified antibody has a higher binding affinity to the inhibitory Fcγ receptor as compared to the starting antibody and an A/I ratio of less than 1  to generate anti-CD40 antibodies with greater therapeutic capabilities at the time the invention was made.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) 

    Applicant’s arguments have not been found persuasive set forth herein.

8.  No claim allowed.



9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
June 15, 2022